Short Duration Fund June 17, 2014 EXPLANATORY NOTE On behalf of the Short Duration Fund, a series of American Century Investment Trust. (the “Trust”), and pursuant to Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of Form N-1A. The interactive data file included as an exhibit to this filing relates to the prospectus supplement filed with the Securities and Exchange Commission on behalf of the Trust pursuant to Rule 497(e) under the Securities Act on June 4, 2014; such filing (Accession Number 0000908406-14-000024) is incorporated by reference into this Rule 497 Document. EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION OF DOCUMENT Exhibit – 101.INS XBRL Instance Document Exhibit – 101.SCH XBRL Taxonomy Extension Schema Document Exhibit – 101.DEF XBRL Taxonomy Extension Definition Linkbase Document Exhibit – 101.LAB XBRL Taxonomy Extension Label Linkbase Document Exhibit – 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
